Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in grant*1000ing plaintiffs’ motion to renew although plaintiffs offered no explanation for their failure to submit certain documents at the time of the original motions and cross motion (see, Lesanti v Harmac Indus., 175 AD2d 664). Upon renewal, the court properly concluded that a factual issue exists whether plaintiff Joseph Gonzalez, who was dismantling air conditioning duct-work in the computer room of a bank, was engaged in demolition work, as that term is defined in 12 NYCRR 23-1.4 (b) (16) (cf., Casale v Washington Mills Electro Min. Corp., 216 AD2d 881, 882). Plaintiffs allege that defendants violated 12 NYCRR 23-3.3 (e), which is sufficiently specific to support a cause of action under Labor Law § 241 (6) (see generally, Jackson v Williamsville Cent. School Dist., 229 AD2d 985, 986). Consequently, those portions of the motions and cross motion for summary judgment dismissing the Labor Law § 241 (6) cause of action were properly denied upon renewal. (Appeals from Order of Supreme Court, Erie County, Rath, Jr., J. — Summary Judgment.) Present — Hayes, J. P., Wisner, Pigott, Jr., Scudder and Callahan, JJ.